Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 

DETAILED ACTION
    Election/Restriction
Applicant's election without traverse of Group I (Claims 1-6 & 8-9) in the reply filed on 09 March 2022 is acknowledged. 

Claims 7 and 10-12 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected Group II, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 09 March 2022.

Claims 1-6 and 8-9 filed on 09 March 2022 will be further examined in this action.

Claim Objections
The following claim(s) is/are objected to because of the following informalities:  
claim 2, line 1, “wherein said” should read “wherein said at least one region of thermochromic material of said”.
Appropriate correction is required.
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the following must be shown or the feature(s) canceled from the claim(s).  
Claim 1, line 2, “a machine component”;
Claim 8, line 2, “device is integrally formed”;
Claim 9, line 2, “a roller of a conveyor”.
No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-6 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Nakasuji et al. (US 4,028,118).

With respect to independent Claim 1, Nakasuji et al. disclose(s):  A temperature monitoring device for providing a visual indication of the temperature of a machine component reaching a predetermined threshold temperature (column 31, line 66 through column 33, line 2) wherein said device includes at least one region of thermochromic material which changes from an initial colour to an activated colour when said machine component reaches said threshold temperature (1, 1’, 1” in Fig. 2 and column 17, lines 41-47).

With respect to Claim 2, Nakasuji et al. teach(es) the device of independent Claim 1.  Nakasuji et al. further disclose(s): wherein said device includes first and second regions of thermochromic material, wherein said first region of thermochromic material provides a visual indication of said machine component reaching a first threshold temperature, and said second region of thermochromic material provides a visual indication of machine component reaching a second threshold temperature (1, 1’, 1” in Fig. 2 and column 17, lines 41-47).

With respect to Claim 3, Nakasuji et al. teach(es) the device of independent Claim 1.  Nakasuji et al. further disclose(s): including a first side adapted to be attached to said machine component (2 in Fig. 2); and, a second side including the at least one region of thermochromic material (1, 1’, 1” in Fig. 2).

With respect to Claim 4, Nakasuji et al. teach(es) the device of Claim 3.  Nakasuji et al. further disclose(s): wherein said first side of said device is adapted to be removably attached to said machine component (column 33, line 2; it is understood the magnet would allow for the device to be removably attached).

With respect to Claim 5, Nakasuji et al. teach(es) the device of Claim 3.  Nakasuji et al. further disclose(s): wherein said first side of said device is at least partly formed of magnetic material, such that, said device is adapted to be magnetically attached to a metallic surface of said machine component (column 33, line 2; it is understood the magnet would allow for the device to be removably attached to a metallic surface).

With respect to Claim 6, Nakasuji et al. teach(es) the device of independent Claim 1.  Nakasuji et al. further disclose(s): wherein said device is embodied as a disc (column 11, lines 3-7) which is removably magnetically attachable to said machine component (column 33, line 2; it is understood the magnet would allow for the device to be removably attached).




Claims 1 and 8 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Lee (US 7,028,634 B1).

With respect to independent Claim 1, Lee disclose(s):  A temperature monitoring device for providing a visual indication of the temperature of a machine component reaching a predetermined threshold temperature (23 in Fig. 1) wherein said device includes at least one region of thermochromic material which changes from an initial colour to an activated colour when said machine component reaches said threshold temperature (23 in Fig. 1 and column 2, lines 44-50).

With respect to Claim 8, Lee teach(es) the device of independent Claim 1.  Lee further disclose(s): wherein said device is integrally formed as part of said machine component (Fig. 2A and column 2, lines 44-50) .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Nakasuji et al. in view of Ehrlich (US 6,203,114 B1).

Regarding Claim 9, Naksuji et al. disclose(s) the device of independent Claim 1.
Naksuji et al. fail(s) to disclose wherein said machine component is a roller of a conveyor.
However, Ehrlich teach(es) a device (Fig. 1) including wherein said machine component is a roller of a conveyor (column 3, lines 34-36). Utilizing a conveyor as a machine component allows for increased usability of the device. 
                Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide Nakasuji et al., with the teachings of Ehrlich, for the purpose of allowing increased usability of the device.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure.  
               The following reference(s) relate(s) to thermochromic monitoring devices:  US 2004/0004069 A1 (Lerner); US 6,694,912 B2 (Wesley); US 5,482,373 (Hutchinson).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Tania C. Courson whose telephone number is (571) 272-2239.  The examiner can normally be reached on Monday-Friday from 7AM to 3:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool.  To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http:/www.uspto.gov/interviewpractice.         
                If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nimesh Patel, can be reached on (571) 272-2457.  The fax number for this Organization where this application or proceeding is assigned is (571) 273-8300.           
                Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained 
For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/TC/
22 March 2022

/NIMESHKUMAR D PATEL/Supervisory Patent Examiner, Art Unit 2861